Citation Nr: 1812434	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  04-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1943 to July 1946 and from June 1951 to November 1956.  The Veteran was the recipient of European-African-Middle Eastern Campaign Medal, a Good Conduct Medal, a Purple Heart, and a World War II Victory Medal with a Bronze Star.  He died in March 2003.  The appellant is his surviving spouse. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant testified before the undersigned at a January 2006 hearing at the RO. A transcript of the hearing is on file. 


FINDINGS OF FACT

1.  The Veteran died in March 2003.  The death certificate lists the immediate cause of death as acute myocardial infarction, due to or as a consequence of congestive heart failure, due to or as a consequence of pneumonia.  

2.  Neither pneumonia nor cardiovascular disease was shown during either period of active duty service; cardiovascular disease was not shown within one year from separation from either period of active duty service. 

3.  At the time of death, service connection had been established for post-traumatic stress disorder (PTSD), rated 70 percent disabling; arthritis of the lumbar spine, rated 40 percent disabling; arthritis of the cervical spine, rated 20 percent disabling; arthritis of the left knee, rated 10 percent disabling; a scar on the dorsum of the right hand, rated 10 percent disabling; and, a skin disorder of the hands and feet, rated noncompensably disabling. 

4.  The most probative evidence of record does not relate the Veteran's death, directly or indirectly, to his active duty service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  Neither a respiratory nor cardiovascular disease was incurred in or aggravated by service or causally related to service-connected disorders; cardiovascular disease may not be presumed to be incurred in service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board initially denied the appellant's claim for DIC pursuant to 38 U.S.C. § 1310 and 1318 as well as entitlement to death pension in May 2006.  In a March 2007 Joint Motion for Partial Remand, the parties (the Secretary and the appellant) agreed that the Board erred in not obtaining and considering pertinent records of the Veteran's psychiatric treatment by Dr. Hall.  

In July 2007, the Board remanded the case so that the appellant could identify all private treatment records and provide authorization to have VA obtain such records.  In September 2007, the RO requested that the appellant complete and return authorization to release information so that VA could obtain private treatment records.  The RO obtained VA treatment records from April 1997 until 2004; however, the appellant did not return the authorization forms.  After a supplemental statement of the case was issue, the case was returned to the Board.  

In March 2008, the Board again denied the appellant's claim for DIC pursuant to 38 U.S.C. § 1310 and 1318.  In a November 2009 Memorandum Decision, the Court found that in its March 2008 decision, the Board failed to specifically discuss whether VA had a duty to provide a medical opinion or provide any reasons or bases why providing a medical examination was not necessary specifically in light of the appellant's request for such a medical examination prior to the Board rendering a decision.  

In June 2010, the Board remanded the case for a VCAA letter to be issued in compliance with Hupp v. Nicholson, 21 Vet App 342 (2007), and for a VA medical opinion as to whether it was at least as likely as not that there was a causal relationship between the Veteran's service-connected disabilities, to specifically include PTSD, and the acute myocardial infarction, due to or as a consequence of congestive heart failure, due to or as a consequence of pneumonia, that led to the Veteran's demise.  Two medical opinions by two VA physicians were obtained.  After a supplemental statement of the case was issued, the case was returned to the Board.    

In August 2013, the Board remanded the case and noted that although the February 2012 VA examiner provided a detailed explanation for her opinion that the Veteran's PTSD did not directly cause his death, the question remained as to whether his PTSD substantially or materially contributed to his death.  The Board also noted that although the February 2012 VA examiner indicated that the private medical records from the facility where the Veteran was admitted prior to his death were not available, records from Kennedy Health System dated from February to March 2003 appear to have been in the claims file at the time of her review.  Thus, the Board directed that the file be sent back to the February 2012 examiner, or another equally qualified examiner, for an addendum opinion.  In September 2013, an opinion by a psychiatrist was rendered.  After a supplemental statement of the case was issued, the case was returned to the Board.    

In May 2014, the Board remanded the case again and noted that the September 2013 addendum report needed correction regarding misstatements of fact that were included in the rationale for the examiner's opinion.  The Board noted that the examiner discounted the appellant's descriptions of the Veteran's alleged suicidality during the time frame leading up to his March 2003 death stating, "there is little data to support that the veteran was suicidal and that the widow's statements describing the Veteran's psychiatric state were not reflected in nor supported by the medical evidence."  The Board noted that the appellant was competent to report what she observed, that that competency extended to reporting the statements that the Veteran made to her regarding his suicidal feelings, and that the examiner's opinion without taking into account those statements, was based on an incomplete factual predicate.  The Board also found inaccurate the examiner's statement that the Veteran's behavior could have been, rather than symptomatology of PTSD, "also a manifestation of depression [or] alcohol abuse and indicated that he could not link the Veteran's behavior "to any particular psychiatric disorder without resort to mere speculation," as the entirety of his psychiatric condition should be considered in any opinion addressing the cause of his death.  In July 2014, the VA psychiatrist who provided the September 2013 opinion offered an addendum opinion.  After a supplemental statement of the case was issue, the case was returned to the Board.  

In June 2015, the Board requested an additional medical opinion from a cardiologist; an opinion was provided in August 2015.  An independent medical expert opinion by another cardiologist was provided in December 2017.  The case is now back before the Board.  

Pursuant to the Board's July 2007, March 2008, June 2010, August 2013, and May 2014 Remands, the Agency of Original Jurisdiction asked to appellant to provide information concerning the Veteran's private and VA medical records as well as authorization so that VA could obtain such medical evidence on her behalf, obtained outstanding VA treatment records, obtained medical opinions to determine whether there is a causal relationship between a service-connected disability and the cause of the Veteran's death, readjudicated the claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued Supplemental Statements of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in June 2003, September 2007, November 2007, and June 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, obtaining VA medical opinions.  There is no evidence that additional records have yet to be requested, or that additional opinions are in order. 

Service connection for the cause of death 

The Veteran died in March 2003.  His death certificate shows that his immediate cause of death was acute myocardial infarction, due to or as a consequence of congestive heart failure, due to or as a consequence of pneumonia. 

The appellant contends that her husband's service-connected PTSD caused mental disability such that he wanted to commit suicide.  She maintains that prior to his death, he received psychiatric treatment for PTSD symptoms including suicidal behavior, and despite warnings from the physician, he checked himself out of the hospital in February 2003 when told that it might be fatal.  She points out that by doing so, he ultimately caused his death.  In the alternative, a private medical opinion suggests that the Veteran's PTSD caused physical damage to the Veteran's heart which contributed to his death.

At the time of his death, service connection had been established for PTSD, arthritis of lumbar spine, arthritis of cervical spine, arthritis of the left knee, scar on the dorsum of the right hand, and dermatophytosis of the hands and feet.  His combined rating for service-connected disabilities was 90 percent, effective from April 12, 1993.  He was also awarded a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU), effective from April 12, 1993.  The Veteran had no pending claims at the time of his death. 

Initially, the Board notes that the Veteran's service treatment records do not reflect the presence of any respiratory or heart problems.  The medical evidence, in fact, first shows the presence of a heart disability in 1984; however, this is approximately 28 years following his separation from service.  The medical evidence does not demonstrate that a cardiac disorder had been manifested prior to that date, and specifically does not demonstrate that it had been manifested to a compensable degree (that is, 10 percent disabling) within one year after his separation from service in November 1956.  Further, there is no evidence of a respiratory problem until his death in 2003, nearly 47 years after service discharge.  

In this case, the appellant essentially argues that the Veteran's PTSD caused him to act recklessly towards his health which ultimately caused his death.  The appellant specifically argues that the Veteran's act of leaving the hospital against his physicians' orders was an act of suicide.  The Board notes that there are lay statements from the appellant and her daughter which indicate that the Veteran on numerous occasions attempted to commit suicide.  

In a January 2006 statement, the appellant's daughter stated, 

[The Veteran] was trying to end his life by turning the gas on in the kitchen, taking medications that he was removed from[]cutting his own oxygen line and tried to overdose on his insulin meds.  He even practiced Russian roulette with a gun that he once owned & had possession of.  Once he sneaked onto the patio are[a] & tried to jump off (2 floors up) and was rescued by my mother.  He once a handicap cart & tried to run himself into oncoming traffic outside our bldg., we had to be by his side at all times as the situation got worse.  

We removed all old meds, disposed of the gun, had his oxygen machine serviced many times over due to his cutting of the lines, and we caught him drinking & smoking earlier on & put a stop to his habits immediately.

With respect to the Veteran's signing himself out of the hospital, the appellant testified, 

So, then he was in the hospital, and about 4 hours later I got a call from him saying you got to come and get me I can't stand it here, I want out of here.  So, my girlfriend drove me over, ... And when we got there, because they had him in a private room, they had to watch him.  And when I got there, he, there's all these doctors, 5, 6, doctors talking.  They had told him you can't leave, if you leave you're not going to wake up in the morning, and he kept saying I don't care.
And when he said something about well he wanted to go to the VA.  They said look, stay here long enough for us to see if they could transport you over there, if that's what you want to do, but if you go home you're going to die.  So, [the Veteran] said to me, sign me out I said, I'm not taking that responsibility, you got to sign yourself, I won't.  And I couldn't because all these doctors are in there, the man couldn't breathe, he was turning purple, and I kept saying to him I said [to the Veteran] you keep getting worse.  ... But he signed himself out of the hospital, four hours later the same paramedics came by and they told him and we, we knew this was going to happen, and they, we had to readmit him in the hospital.

VA treatment records indicate that the Veteran was treated for severe chronic PTSD and alcoholism since about 1991.  All VA mental health records indicate that at times, the Veteran admitted to having suicidal ideations but with no intent.  

Reviewing private reports recorded immediately prior to his death, the Veteran was hospitalized from July to August 2002.  These records show that he fell and experienced confusion, with no head trauma and no loss of consciousness or other injuries.  He was hospitalized again in February 2003 for shortness of breath secondary to chronic obstructive pulmonary disorder versus congestive heart failure.  On both occasions, the Veteran was noted as awake, alert, and oriented times three.  On hospitalization in February 2003, the private examiner noted that the Veteran had a history of coronary artery disease status post coronary artery bypass graft surgery, and a history of PTSD, among other listed disabilities.  He was adamant about his refusal to stay in the hospital, and was instructed on the risks of seizure, myocardial infarction and cardiac arrhythmias if he went home.  No psychiatric suicidal episodes were noted.  The Veteran went home, and was readmitted later for similar problems.  He began to do progressively better, but expired two weeks thereafter while hospitalized, on March [REDACTED], 2003.  There was no autopsy performed. 

In this case, the Veteran died of cardiac and pulmonary complications; records do not indicate that suicide was a concern of the treating physicians.  In fact, an Initial Assessment Record dated February 20, 2003, indicates that the Veteran's psychological health was within normal limits; and no suicidal ideation or depression was noted.

A VA physician in June 2011 stated, 

The veteran is a deceased veteran.  The veteran's service connected illnesses included posttraumatic stress disorder, lumbar spine arthritis of the cervical spine, left knee arthritis, right hand scar, and dermatophytosis of the hands and feet.  None of the above are risk factors for heart disease.  Therefore, it is unlikely that the veteran's service connected illnesses caused or contributed to the veteran's heart disease.  The contention that the veteran's PTSD interfered with treatment of the veteran's heart disease I leave to the psychiatric evaluator.  ...  The veteran lived to be 81.  This is beyond the lifespan of the average American male.  I would regard this claim with that aspect in mind as well.  
 
In a February 2012 opinion, another VA physician concluded that it was highly unlikely that PTSD caused the death, or resulted in the death, of the Veteran.  The physician noted that after reviewing all of the notes and the appellant's statements regarding the Veteran being reckless with respect to his health because he wanted to commit suicide, there was no discussion of suicide in any of the notes with the exception of the last visit to see his geriatrician.  The physician noted that the Veteran never had a history of suicide attempt per the record nor had he required an inpatient stay close to the time of his death.  In addition, the physician noted that there were no notes of the appellant calling in regarding her concern about the suicidality if there was any.  The physician noted that the appellant also reported that the Veteran wanted to kill himself because of his PTSD symptoms, but that the notes from the last year did not reflect exacerbation of PTSD symptoms per psychiatry nor did they reflect PTSD symptoms by his geriatrician.  The physician noted that there was no documentation of the Veteran holding a gun up to his head playing Russian roulette, which would be grounds for committing him to a psychiatric hospital.  The physician noted that the appellant reported that the Veteran was abusing prescription drugs and alcohol; that there was nothing in the chart that led her to think that the Veteran had been abusing prescription drugs or alcohol in the months leading up to his death or at all; and that it was documented that the Veteran was sober from alcohol since May 2002.  

The physician noted that aside from the last documented note from his geriatrician which stated that the Veteran said he would kill himself, she could only infer from this that the geriatrician did not feel that this was a serious threat as no one called the psychiatrist or referred him to the psychiatric emergency room to be evaluated.  The physician noted that the appellant also stated that the Veteran was reckless in checking himself out of the hospital against medical advice but that she had no records that supported that contention.  The physician noted that the appellant's contention is that the Veteran's PTSD caused or contributed to his death and that his death was the result of his suicidal ideation.  The physician stated that there were no records that indicated that the Veteran was suicidal with the exception of the last remark he gave to the geriatrician and that he did not have any follow up with the psychiatrist.  The physician noted that it was her understanding that the Veteran was admitted to where he died and that VA records stated that he was admitted to the outside hospital for shortness of breath and was found to have myocardial infarction as well as pneumonia.  The physician noted that she did not see anything in the records that reported that there were angina episodes associated with PTSD symptoms.  The physician noted that due to the scarcity of psychiatric records, it was less likely than not that the PTSD symptoms caused or were the result of the Veteran's death.

In a September 2013 addendum opinion, a VA psychiatrist opined that in the absence of corroborating medical evidence that the Veteran was suffering an exacerbation of PTSD symptoms, including active suicidal ideation, it was less likely than not that the Veteran's PTSD caused him to be reckless with his health or otherwise contributed substantially or materially to hasten his death.  The psychiatrist stated that he had independently reviewed the evidence and concurred with the February 2012 VA physician's opinion that it is less likely than not that the Veteran's death was caused by or a direct result of PTSD and that though not directly stated as such, the evidence and rationale set forth in her original opinion argues against PTSD as a substantial or material contributor that hastened his death.  The psychiatrist noted that upon reviewing the Veteran's medical records including the psychiatric visits and geriatric visits as well as records from the emergency room visit in February 2002 and subsequent hospitalization until his death in March 2003 at Kennedy Health system, there was little data to support that the Veteran was suicidal and that his suicidality resulted in medication and treatment noncompliance.  The psychiatrist noted that the appellant's statements had been reviewed and considered and did describe a distressed individual; however, her characterizations of his mental state were not reflected in or supported by the medical evidence and that the supposed suicidal act of leaving the emergency room against medical advice on February 18, 2003, was quickly remedied when the Veteran returned to the same health system and was admitted the next day, that the Veteran did ultimately seek treatment for his shortness of breath, and that he died weeks later.  The psychiatrist noted that without supporting medical evidence, the appellants lay report of the Veteran's behavior could not be clearly linked to any particular psychiatric disorder without resort to mere speculation.  The psychiatrist indicated that the Veteran's behavior that the appellant described could be evidence of exacerbated PTSD but as likely also a manifestation of depression, delirium, alcohol abuse, or ordinary personality traits all of which may have been unrelated to his PTSD.  The psychiatrist stated that the only medical evidence for suicidal thinking were passive thoughts of suicide noted more than two weeks before his presentation at the emergency department at Kennedy.  The psychiatrist noted that at that visit, the Veteran's statement suggested that although he was thinking about suicide, he had no intent or plan or active suicidal ideation; an impression supported by the geriatrician's decision not to pursue further emergency psychiatric treatment; and in fact, he noted that the Veteran appeared calm.  The psychiatrist noted that the medical team at Kennedy assessed the Veteran when he left the emergency department against medical advice found him to have capacity for this.  The psychiatrist noted that there was no evidence that the delay in treatment from February 18 to February 19 hastened the Veteran's death as he proceeded to receive the recommended inpatient treatments less than a day after he left the emergency department.    

In July 2014, the VA psychiatrist who offered the September 2013 opinion provided an addendum opinion.  The psychiatrist stated, 

This opinion is presented as a supplement to the original opinion of [February 22,] 2013 and supplemental opinion of [September 11,] 2013 clarifying the same question.  The original rationales detailed in those opinions are sound and supported again by review of the evidence, even after consideration of the issues raised in the Remand of [May 12,] 2014 and the Claimant's attorney's statement.  There are two points of concern raised in the Remand and discussed in the attorney's statement:  1) that the appellant's lay statements were discounted and 2) that the Veteran's service connected PTSD also encompassed his depre[s]sion and alcohol abuse.  First, the widow's lay statements were NOT discounted in either the original opinion or the supplement and were considered very seriously and not "quickly disregard[ed]."  Her lay statements are again considered in this opinion.  However, as stated before the lay statements are not supported by the medical evidence.  Neither the prac[ti]tioners at the VA nor at the Kennedy system who examined him found any evidence for suicidality in motivating his actions.  Second, the selective quotation of the [September 11,] 2013 opinion only includes depression and alcohol abuse, however the original supplemental opinion of [September 11,] 2013 also considered delirium and ordinary personality traits as potentially causative of the Veteran's decision not to seek prompt medical care.  Even granting that the "VA has consistently rated the Veteran's psychiatric condition as a whole, and as such, the entirety of his psychiatric condition should be considered in any opinion addressing the cause of his death" this would only reasonably include depression and alcohol abuse among the sequelae of his PTSD.  Should the VA wish to consider an unrelated disorder such as delirium or the entirety of his psychological makeup as somehow related to PTSD then the VA may consider any and all decisions the Veteran has ever made as a result of his PTSD. This would not be supported, however, by the available the medical evidence or knowledge.

At this point one is referred back to the original opinions where it is noted that in the psychiatric and geriatric visits at the VA there is no evidence for worsening of PTSD, alcohol abuse or suicidality apart from the lone note from the geriatric[ci]an.  The doctors in the [emergency department] at Kennedy had to opportunity to assess his mental state when he left AMA and found him to have the capacity to refuse medical treatment.  While the widow has attributed much of his poor decisions to PTSD and suicidality, several medical professionals who assessed him on this very question in the year before his death did not find him to be suicidal due to PTSD, depression or any other cause.  Thus based on the rationale above (and in the previous opinions) taking all the evidence as a whole (including lay and medical records) and in re[s]ponse to the specific concerns raised by the Remand and claimant's attorney it is my opinion to a reasonable degree of medical certainty that it is LESS Likely As Not (a 50% or less probability) that the Veteran's PTSD, including any suicidal ideation, caused him to be reckless with his health or otherwise contributed substantially or materially to hasten his death.

In August 2015, the Board received a VA cardiologist's medical opinion that the Veteran's fatal myocardial infarction was less likely than not a result of any intentional recklessness with his medical care or suicidal ideation related to his longstanding PTSD or associated psychiatric conditions.  The cardiologist also stated that he did not believe that any of his service-connected conditions substantially or materially caused or contributed to his death due to acute myocardial infarction.  

In reaching this decision, the cardiologist noted the Veteran's active duty time, his service-connected disabilities, his past medical history including a timeline of medical records, including a January 30, 1991 record which notes that he "thinks of suicide," "wants to die but doesn't have the nerve to do it;" an August 15, 1995 personal hearing at the RO at which time he testified that he was taking 2 or 3 Librium at a time to treat his panic attacks (not to kill himself); a VA rating decision which notes that the Veteran was given 70 percent disability rating for PTSD due to intrusive dreams, severe anxiety, and suicidal ideation; a May 30, 2001 record which notes that "he is having some suicidal ideation, but no intent, ... not psychotic or suicidal ideation;" a January 7, 2002 record which notes "not psychotic or suicidal;" an April 30, 2002 records which notes that "gets tearful as session goes on, talks about how he would like to kill himself but can't figure out how;" a May 2002 record which notes "No suicidal ideation;" an October 2002 record which notes "not psychotic or suicidal;"and a February 4, 2003 record which notes "My nerves ain't worth two shits.  If I had the nerve, I would kill myself."

The cardiologist also noted the appellant's statements in August 2004 and testimony in January 2006 as well as the January 2006 letter from the Veteran's stepdaughter.    

The cardiologist stated, 

[W]hile I am not a psychiatrist it would appear that the patient suffered, at least intermittently from severe symptoms of PTSD. There is also evidence of depression, anxiety, substance abuse, insomnia, etc. which may or may not be related to the PTSD, but for the purposes of my decision, I have assumed that all were a direct result of his service connected PTSD.  He also had arthritis of multiple joints (also service connected) which I believe resulted in severe chronic pain and resulted in additional tendencies for depression and substance abuse.  The patient's wife makes note of multiple suicide attempts and the record also supports that the patient made numerous references to suicide.  ...

Acknowledging his history of PTSD, suicidal ideation/attempts, and chronic pain, I will now discuss if these contributed substantially to his fatal heart attack (myocardial infarction; MI).  His MI was presumably caused by coronary artery disease (CAD) which he is known to have had since at least 1996 when he underwent bypass.  CAD is most commonly due to build up of plaque in the arteries supplying blood to the heart.  This is a process that usually takes decades and its likelihood is associated with well-defined risk factors (reference:  http://circ.ahajournals.org/content/100/13/1481.full).  The strongest contributors to the process include advanced age, diabetes, hypertension, smoking, and high cholesterol.   Less strongly associated risk factors include obesity, physical inactivity, and psychosocial factors (e.g. depression, increased stress).  The patient had essentially every major risk factor for CAD but I do not believe any of them were directly related to his PTSD or associated conditions.  The patient's smoking could have arguably been increased by his PTSD.  However this is only one of many contributors and would not stand out as any higher risk vs. the other major risk factors.  The role of diabetes here is also worth mentioning.  This was reportedly diagnosed in 1995.  The patient's blood sugar was reasonably well-controlled over the long term with some intermittent periods of modest elevation attributed to poor dietary compliance, but the patient appeared to be generally well-controlled and compliant with his medications.  I find no compelling evidence in the chart that the patient was intentionally noncompliant with any of his medications (other than a 10/7/92 note saying he threw some meds away that caused side effects).  Independent of what the patient said, this would presumably have been documented indirectly as consistently uncontrolled blood sugars, uncontrolled blood pressure, not picking medications up from the pharmacy, not being familiar with his medications on visits, etc.  The patient appeared to express interest in his health care by attending visits regularly (I don't see documentation of consistently missing visits), having labs drawn, and agreeing to medical tests/procedures.

...

While not documented in his VA medical records, the patient's wife notes that he cut his oxygen line at night on several occasions, smoked on oxygen, overdosed on insulin, and mixed Tylenol #3 and Librium with alcohol in an attempt to kill himself.  While that might well have been the case, none of these would have likely contributed significantly to his ultimate MI which resulted in his death.

It is also noted that the patient left the hospital AMA on 2/19/03 while he was obviously still quite sick.  Regardless of his motivation for doing so he presented for readmission in <24 hours.  In fact, his wife says it was only 4 hours later that the same paramedics picked him back up.  There is no evidence that such a brief refrain from medical care contributed to his ultimate death due to MI.  His readmission records do not suggest any interval decline in health and it appears that he complied with treatment for the remainder of the prolonged hospitalization until his death.  Whether his decision to leave AMA for a short period was a suicidal gesture or not, I do not believe it contributed to his ultimate death due to acute MI >2 weeks later.

The patient appears to have had severe PTSD in addition to severe chronic pain which caused him to ruminate on dying.  There are multiple mentions of suicidal ideation in the chart and I can only assume that his wife's documentation of attempted suicide is true.   However, while the patient may well have wanted to die, I do not believe that his actual death due to acute MI was the result of anything other than chance in a sick patient with multiple risk factors for CAD/MI unrelated to his PTSD.  In fact, dying at age 80 of an MI really should not be considered unusual- cardiovascular disease is the number one cause of death in America.  Looking on the Social
Security website (http://www.socialsecurity.gov/cgi-bin/longevity.cgi), a male currently at the age of 40 on average could expect to live to the age of 82.  An individual like our patient, born in 1922 at the age of 40 would likely have had an expected lifespan in the early 70's.  Thus it is hard to conjecture that anything other than age with its average number of associated comorbidities was a causative factor in his death.

In support of her claim, the appellant submitted an Internet abstract article from the American Journal of Public Health dated in February 2015, Posttraumatic stress disorder and incident heart failure among a community-based sample of US veterans, which shows that over a mean follow-up of 7.2 years, veterans with PTSD were at increased risk for developing heart failure compared with veterans without PTSD after adjustment for age, gender, diabetes, hyperlipidemia, hypertension, body mass index, combat service, and military service period.  Additional predictors for heart failure included age, diabetes, hypertension, overweight, obesity, and combat service.  

The article concluded,

Ours is the first large-scale longitudinal study to report an association between PTSD and incident heart failure in an outpatient same of US veterans.  Prevention and treatment efforts for heart failure and its associated risk factors should be expanded amount US veterans with PTSD.

A second Internet article dated February 28, 2014, from VA Research Currents, Heart-mind mystery, Unraveling the link between PTSD and heart disease, notes that there is now a large body of evidence that unequivocally links trauma exposure to poor physical health and that an Israeli study published in 1989 was "one of the early studies suggesting PTSD was associated with impaired cardiovascular function."  The article notes that a 2013 article by VA and UCSD researchers posed the provocative question of whether PTSD is a "fast track to premature cardiovascular disease."  Although the article noted that there is not the scientific equivalent of a smoking gun establishing a direct causal link between PTSD and heart disease, the research seems to be moving in that direction.  The article noted that an editorial in The Journal of the American College of Cardiology stated, "Overall, there are considerable data supporting an association that is likely causal between PTSD and coronary heart disease outcomes."  

The article notes that while most experts agree that there is a strong link, maybe even a causal one, between PTSD and heart disease, theories abound as to how exactly that disease process works.  The article questions whether it is stress hormones that damage blood vessels, bad habits that tend to go along with PTSD such as smoking and not exercise, or poor sleep quality which impact the immune system.  The article notes that in all likelihood, it is all of them.  The article also chronicles the links between other mental conditions, such as depression and anxiety, and a higher incidence of heart failure.  A physician at the San Francisco VA Medical Center and University of California San Francisco who lead the Heart and Soul Study which followed more than 1,000 heart patients for a decade called the relationship between depression and heart disease "complex and bidirectional" and suggested the same could be said of PTSD.  

A third Internet article dated March 31, 2015, from VA Research Currents, Study adds evidence on link between PTSD, heart disease notes that study adds evidence on link between PTSD, heart disease.  The article notes that in a study of more than 8,000 veterans living in Hawaii and the Pacific Islands, those with PTSD had a nearly 50 percent greater risk of developing heart failure over about a seven-year follow-up period compared with their non-PTSD peers.  The new results provide further potent evidence of the nexus between mental and physical health and that Veterans with PTSD should realize that by treating their PTSD, they may also be helping to prevent heart disease down the road.

Also, in support of her claim, the appellant submitted a medical opinion from Tarah Martos, Ph.D.  After reviewing the file, Dr. Martos stated,

Review of [the Veteran's]  medical records indicate that he had a number of clinical and demographic factors that have historically been shown to influence cardiovascular disease, such as smoking, obesity, alcohol abuse, poor sleep quality, depression, and lack of social support.  Multiple evaluations dated as early as 1946 describe [the Veteran's] PTSD symptoms, such as lack of sleep, lack of social support, depression, alcohol abuse, and prescription medication abuse as service-connected.  He also had a history of cardiac problems dating back to 1977, when his doctor first became suspicious of angina and, in 1984, [the Veteran] began treatment for cardiovascular disease and was assessed for coronary spasms.  However, even if many of [the Veteran's] contributing factors were not deemed as service-connected, it is important to consider research conducted and accumulated over the past decade that has concluded that an association exists between PTSD and incident cardiovascular disease (CVD), and likely exists between PTSD and recurrent CVD, and that the association is independent of other known risk factors (Edmonson & Cohen, 2013).  

Given the duration, severity, and intensity of [the Veteran's] PTSD symptoms, it is my professional opinion that it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD substantially or materially caused, or contributed to his death, to the extent involving cardiovascular ailment, by reason of emotional stress and anxiety attendant to the underlying service-connected mental health condition.  I also believe that [the Veteran's] PTSD symptoms at least as likely as not substantially or materially caused, or contributed to his death.  [The Veteran] complained of serious and debilitating PTSD symptoms nearly 35 years before PTSD was added to the DSM-III in 1980, [the Veteran] frequently sought treatment for his anxiety, headaches, nightmares, insomnia, gastrointestinal issues, irritability, restlessness, and agitation, but appeared to have difficulty finding relief.  In almost all of his medical evaluations, [the Veteran] expresses a desire to work and socialize with others, but is unable to do so successfully as a result of his PTSD and the severity of his PTSD symptoms.  I believe that his difficulties managing his PTSD symptoms and mental health caused physical changes that have led to increased cardiac damage, and I also believe that his desire to manage and soothe his PTSD symptoms led him to abuse prescription medication, specifically benzodiazepines, and alcohol, which may have also contributed to cardiac problems.  As his mental health deteriorated, I also believe that [the Veteran] became more reckless with his health and well-being by not following doctors' orders and continuing to abuse prescription medication and alcohol.  I also believe that [the Veteran's] multiple suicide attempts, such as purposefully overdosing on insulin and prescription medication, may have also contributed to his death.

In December 2017, the Board received an independent medical expert opinion by a cardiology specialist not affiliated with VA.  The cardiologist opined that it was less likely as not that the Veteran's service-connected PTSD substantially or materially caused or contributed to his death, which was secondary to an acute myocardial infarction.  The cardiologist stated, 

The Veteran's service-connected PTSD in and of itself by reason of attendant emotional strain, stress, and anxiety was less likely a significant contributor that caused, brought upon, and/or worsened his cardiovascular disease.  The Veteran's records demonstrate the presence of numerous cardiovascular risk factors decades prior to his death.  These cardiovascular risk factors [non-insulin dependent diabetes mellitus with complications of peripheral neuropathy and vascular insufficiency of the lower extremities, overweight, obese, tobacco use, low HDL cholesterol] independently and in combination ... support the etiology of atherosclerotic development and atherosclerosis progression, ultimately resulting in a fatal myocardial infarction.  ...  The Veteran's medical records heavily document PTSD, severe chronic depression, suicide attempts with guns at home, excess alcohol use, and also concerns about psychosomatic symptoms.  Predominantly epidemiological data supports that chronic stress can contribute to increased inflammatory markers, stress hormones, and other pathophysiological pathways for vascular inflammation.  ...  The severity of his coronary artery disease was documented on 11/24/90 - "blocked coronary artery with very good collaterals", demonstrating many years of established coronary artery disease and advanced atherosclerosis.  The Veteran had documented recurrent "angina pain" (6/9/93) relieved by sublingual nitroglycerin, supporting ongoing cardiovascular symptoms.  Research demonstrated increased risk of recurrent angina and higher rates of mortality associate with this cardiovascular profile.  ...  Given the numerous cardiovascular risk factors and presence of chronic coronary artery disease and vascular disease, the Veteran's service-connected PTSD in and of itself less likely brought upon and/or worsened his cardiovascular disease.

The cardiologist also opined that it was less likely as not that the Veteran's PTSD substantially or materially caused or contributed to his death.  The cardiologist stated, 

Despite [the Veteran's] difficult medical issues and documented strain and stress on his significant others, his numerous cardiovascular risk factors, which have been scientifically proven to cause the development and progression of cardiovascular disease, were present for decades prior to the Veteran's death. 

The cardiologist noted that on the copy of the Death Certificate, the signing physician marked - Death due to "natural" and that he did not choose the other options available including suicide or pending investigation.  Therefore, according to the signing physician of the Death Certificate, the natural pathophysiology of an acute, fatal myocardial infarction was considered the cause of death.

The Board notes initially that there are no questions regarding the competence of any medical opinion of record and each medical professional is presumed to be fully competent regarding the statements and opinions offered.  

With respect to the appellant's contention that the severity of the Veteran's service-connected PTSD was such that it caused him to be intentionally reckless with his health and ignore the advice from physicians, eventually leading to his fatal heart disease, Dr. Martos noted,

I also believe that [the Veteran] became more reckless with his health and well-being by not following doctors' orders and continuing to abuse prescription medication and alcohol.  I also believe that [the Veteran's] multiple suicide attempts, such as purposefully overdosing on insulin and prescription medication, may have also contributed to his death.  

With respect to the appellant's contention that the Veteran's PTSD symptoms, including emotional stress and anxiety, caused physical changes which led to cardiac damage, Dr. Martos noted, 

Epidemiological studies have consistently demonstrated a significant prospective relationship between depression and cardiac events in both healthy patients and patients with preexisting cardiovascular disease (Aromaa et al., 1994; Pratt el al., 1996).  Anxiety-related psychological disorders have also been found to be associated with cardiac events (Kawachi et al., 1994).  The INTERHEART STUDY of over 25,000 participants in 52 countries found that people reporting "permanent stress" at work or home were more than twice as likely to develop cardiovascular disease (Rosengren et al., 2004).  Posttraumatic stress disorder (PTSD) reflects a prolonged stress reaction and dysregulation of the stress response system and is hypothesized to increase risk of developing coronary heart disease (CHD) (Kubzansky et al., 2009).  Vaccarino et al. (2003) reported:

The mechanisms underlying the link between PTSD and CHD have yet to be defined, but alterations in the central and autonomic nervous system and neuroendocrine dysregulation are believed to play a role.  Patients with PTSD exhibit higher catecholamine levels and higher heart rate and other physiological parameters compared with controls, particularly after exposure to traumatic reminders such as the sound of gunfire and combat slides.  Repeated sympathetic system responses to traumatic reminders could lead to hemodynamic hyperactivity during everyday life, which may eventually affect cardiovascular health.  They could also affect myocardial electrical stability and the risk of cardiac arrhythmias and could contribute to reduced heart rate variability and baroreflex function, which are important risk factors for cardiac events.

Roy et al. (2015) found that over the course of the study, the risk of developing heart failure was higher among veterans with PTSD than among veterans without PTSD, even after controlling for known clinical risk factors as well as military-specific factors such as combat service and period of military service.  In a study of middle-aged Vietnam-era veteran twins, researchers observed that PTSD was associated with greater than twice the risk of CHD over a median follow-up of 13 years.  This association held for a clinical diagnosis of CHD as well as for objective quantitative measures of myocardial perfusion using cardiac PET (Vaccarino et al., 2013). 

Benzodiazepines, which [the Veteran] was prescribed in the 1970s and subsequently abused as his PTSD symptoms worsened until his death in 2003 have also been found to increase heart failure or cardiac related death.  Patients who took benzodiazepine hypnotics (i.e. Librium) were eight times more likely to be readmitted to hospital for heart failure or to die from heart-related causes than those who did not take benzodiazepine hypnotics (Setoguchi et al., 2014). 

Dr. Martos' conclusion that the Veteran's PTSD contributed substantially and materially to the cause of his death is certainly competent evidence; however, the determination as to whether her findings are consistent with VA law is a legal question for the Board to determine. 

Although medical professionals can legitimately differ in conclusions reached on the same set of facts, to persuade the Board of the correctness of her opinion, Dr. Martos must substantiate her opinion in a way that approximates the direct cause-and-effect relationship contemplated in the above provisions, which place an emphasis on conditions affecting a vital organ, and in a way that reaches beyond the mere co-existence of conditions in this case and in other cases.  Where she cites medical studies in support of her opinion, those studies should tend to identify a mechanism of causation, or that the asserted causal link is direct and material, and not merely casual.  They should also tend to establish that the asserted causal link represents the current consensus of the medical community and not merely that there is some limited or evolving support for the view.

In support of her opinion, Dr. Martos noted that the epidemiological studies have consistently demonstrated a significant prospective relationship between depression and cardiac events and that anxiety-related psychological disorders have also been found to be associated with cardiac events but noted that the mechanisms underlying the link between PTSD and CHD have yet to be defined but that alterations in the central and autonomic nervous system and neuroendocrine dysregulation are believed to play a role.  Although the medical treatise information indicates a relationship and association between PTSD and heart disease, it does not confirm a causal relationship. 

In addition, Dr. Martos' conclusion has been refuted by two cardiologists, one is a Staff Interventional Cardiologist at a VA medical center and the other is from an independent medical expert at a leading university.  

Similarly, although the medical treatise evidence submitted by the appellant lends support to her claim, the Board places very little weight on it because it does not take into account the Veteran's specific factual situation.  As such, the Board finds that the opinions from the two cardiologists are more probative.  See Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (holding that medical treatises about risk factors in general "do not rebut a specific opinion provided about a specific patient under a specific set of facts where the opinion does not appear to be inconsistent with the general proposition").  

The VA cardiologist noted, 

While [severe chronic depression and stress from which the Veteran suffered] ... are certainly not good for the heart, their link to CAD is much weaker than the [strong factors of advanced age, diabetes hypertension, smoking, and high cholesterol] and these would be considered only minor contributors [along with obesity and physical inactivity].  The patient's excessive alcohol and prescription drug use/abuse would also be very unlikely contributors to his CAD/MI.  While heavy alcohol consumption is bad for some aspects of cardiac function, and it is certainly associated with increased all-cause (non cardiac) mortality, it actually appears to have a protective effect against CAD/MI (reference:  http://ije.oxfordjournals.org/content/30/4/724.full).  Ingestion of narcotics (Tylenol #3) and benzodiazepines (Librium) would also not contribute significantly to the progression of CAD or occurrence of MI.
  
The cardiologist who provided the independent medical expert opinion noted that although epidemiological data supports that chronic stress can contribute to increased inflammatory markers, stress hormones, and other pathophysiological pathways for vascular inflammation, the Veteran had numerous cardiovascular risk factors which were more significant than the Veteran's PTSD such as non-insulin dependent diabetes mellitus with complications of peripheral neuropathy and vascular insufficiency of the lower extremities, obesity, tobacco use, and low HDL cholesterol.

The cardiologist noted,

Research from the Veterans Affairs Clinical Assessment, Reporting, and Tracking Program evaluated patient characteristics and post-procedural outcomes of Veterans with and without PTSD undergoing coronary angiography.  This was a multicenter study in Veterans Affairs hospitals nationwide (United States).  Although this and other studies demonstrate a higher prevalence of prior MI, percutaneous coronary intervention, or CABG among patients with PTSD, there was also a higher prevalence of cardiovascular risk factors among patients with PTSD, which is a key contributory factor to the initial cardiovascular disease development.  Additionally, after adjustment for cardiovascular risk, PTSD was not an independent predictor for short-term (1-year) revascularization, MI, or all-cause mortality.  These findings remained similar after adjusting for depression, anxiety, alcohol or substance abuse disorder, and frequency of outpatient follow-up.

Reference:  Bradley SM, et al. Invasive coronary procedure use and outcomes among veterans with posttraumatic stress disorder:  insights from the Veterans Affairs Clinical Assessment, Reporting, and Tracking Program.  Am Heart J. 2014; 168(3):381-390.  PMID: 25173551

Another important study from the U.S. Department of Veterans Affairs reviewed the literature on the relationship between PTSD and cardiovascular conditions (including coronary artery disease and myocardial infarction).  This detailed analysis and many other epidemiological studies support the increased prevalence of adverse health behaviors (substance abuse, poor sleep and diet quality) and cardiovascular risk factors amount patients with PTSD.  However, despite epidemiological data across pre-clinical (animal) and clinical (human) research, the hypothesized relationships of PTSD, cellular aging, vascular inflammation, and cardiovascular events demonstrate that health behaviors and cardiovascular risk factors remain foundational contributors for increased cardiovascular disease risk and subsequent development and progression of clinical cardiovascular disease.

Reference:  Wolf EJ & Schnurr PP.  PTSD-related cardiovascular disease and accelerated cellular aging.  Psychiatr Ann.  2016;46:527-532. PMID: 27990033.

The cardiologist noted that among the Veteran's medical records, there are decades of established cardiovascular risk factors that are primarily responsible for the acute myocardial infarction listed as the cause of the Veteran's death.

The Board's responsibility is to assess the credibility and weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471(1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The Board may also rely on a particular medical expert's opinion as satisfying the statutory requirement of an adequate statement of reasons or bases where the expert has given fair consideration to the material evidence that appears to support the appellant's contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In reaching the determination in this case, the Board finds that the opinions from the two cardiologists are more probative than the opinion provided by the Dr. Martos, a psychologist.  Their opinions are accorded more weight as they are both specialists in the field of cardiology.  The Board believes that physicians with this degree of expertise are more likely to be well informed as to the state of medical knowledge regarding whether there is a relationship between the Veteran's PTSD and the development of his heart disease and have a high degree of expertise in evaluating the particular facts of this case from their review of the record.  Although Dr. Martos is a psychologist, she is not shown to have similar specialized expertise in the relevant field of medicine. 

The two cardiologists' opinions are mutually consistent in attributing the Veteran's heart disease to risk factors such as advanced age, diabetes, smoking, high cholesterol, and low HDL cholesterol in concluding that the Veteran's PTSD played no significant role in the development of coronary artery disease.  Moreover, the cardiologists' opinions are consistent with Dr. Martos' opinion to the extent that all recognize that factors other than PTSD played a role in causing the Veteran's heart disease. 

Thus, although the Board has given careful consideration to Dr. Martos' opinion, the Board concludes that the two cardiologists are more likely to be better informed than a psychologist as to the current state of medical knowledge regarding whether there is a relationship between PTSD and the development or aggravation of heart disease and have a higher degree of expertise in evaluating the particular facts of this case from their review of the record.  

Thus, despite the evidence supporting the appellant's claim, the Board is more persuaded by the opinions provided by the two cardiologists; and as such, the evidence does not support the appellant's claim. 

The Board must also consider the appellant's own opinion that the Veteran's PTSD contributed substantially to cause the Veteran's death.  The Board, however, does not find her competent to provide such an opinion as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the appellant therein cannot be accepted as competent medical evidence.  

Accordingly, the Board finds that the preponderance of the evidence is against a finding that a service-connected disability, and more specifically the Veteran's PTSD, caused or contributed substantially or materially to the Veteran's cause of death.  

In sum, the Board finds that the cause of the Veteran's death is not etiologically related to service or to any service-connected disability or disabilities; and the Veteran's service-connected disabilities were neither the principal nor a contributory cause of his death.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C. § 5107(b) is not for application.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which he deserves acknowledgment, and that the appellant is sincere in her belief that the Veteran's death was related to his service-connected disability.  Although the Board fully understands the appellant's contentions, in the final analysis, the most persuasive evidence in this case is against her assertions.  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


